NOT DESIGNATED FOR PUBLICATION

                                           No. 124,058


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                    TYREE D. STRAUGHTER,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; CHRISTOPHER M. MAGANA, judge. Opinion filed
December 3, 2021. Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2020 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., HILL and POWELL, JJ.


       PER CURIAM: Tyree D. Straughter appeals the revocation of his probation and
imposition of the remainder of his underlying jail term. We granted his request for
summary disposition under Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). After
reviewing the record and finding no error, we affirm.


                              FACTUAL AND PROCEDURAL HISTORY


       In August 2020, Straughter pled guilty to one count each of felony driving under
the influence (DUI) and interference with law enforcement. In general conformity with
the plea agreement between the State and Straughter, he was sentenced to controlling

                                                 1
concurrent sentences of 12 months in custody with release to postimprisonment
supervision after service of 150 days. Straughter was credited with 150 days he had
already served. So the court immediately released him to a one-year period of
postimprisonment supervision.


        Two months later, the State issued a warrant in which it alleged Straughter
violated the terms of his supervision by tampering with his alcohol monitoring device,
consuming alcohol, and failing to report to his intensive supervision officer (ISO).
Straughter stipulated to the violations. He asked the court to reinstate his
postimprisonment supervision due to the substantial hardships he had faced over the
preceding months that prevented his compliance.


        The district court revoked Straughter's postimprisonment supervision and ordered
him to serve the balance of his 12-month term. According to the journal entry of the
revocation hearing, Straughter was given credit for 163 days served on his underlying
sentence with 197 days left to serve toward his underlying sentence for a total of 360
days.


        Straughter filed a timely notice of appeal.


                                          ANALYSIS


        Straughter argues that because his violations occurred while he was on
postimprisonment supervision, the district court lacked the authority to order him to serve
out his original sentence. He does not take issue with the fact that he violated his
postimprisonment supervision. Moreover, he does not claim the district court's decision
to revoke his supervision was unreasonable. His claim is that, as a matter of law, the
district court had no authority to impose the balance of his underlying sentence.


                                              2
       Under K.S.A. 2020 Supp. 8-1567(b)(1)(E), which applies to persons like
Straughter who have four or more prior convictions for DUI:


       "The person convicted shall be sentenced to not less than 90 days nor more than one
       year's imprisonment and fined $2,500. The person convicted shall not be eligible for
       release on probation, suspension or reduction of sentence or parole until the person has
       served at least 90 days' imprisonment."


       The sentence must also include a mandatory one-year term of postimprisonment
supervision. K.S.A. 2020 Supp. 8-1567(b)(3). Finding that postimprisonment supervision
is like probation, two prior panels of this court have found that the district court retains
jurisdiction to revoke a postimprisonment supervision term if the defendant violates the
conditions of that supervision. See State v. Castillo, 54 Kan. App. 2d 217, Syl. ¶ 6, 397
P.3d 1248 (2017); State v. Beltran, No. 112,970, 2015 WL 4487082, at *1 (Kan. App.
2015) (unpublished opinion). We agree. Because Straughter was given a 12-month
sentence when placed on postimprisonment supervision, a revocation of that supervision
and imposition of the balance of that initial 12-month sentence was well within the
court's discretion.


       Affirmed.




                                                   3